
	

113 HR 5629 : Strengthening Domestic Nuclear Security Act of 2014
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5629
		IN THE SENATE OF THE UNITED STATES
		December 3, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to strengthen the Domestic Nuclear Detection Office, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Strengthening Domestic Nuclear Security Act of 2014.
		2.Domestic Nuclear Detection Office
			(a)In generalTitle XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.) is amended by adding at the
			 end the following new sections:
				
					1908.Domestic implementation of the global nuclear detection architectureIn carrying out the mission of the Office under subparagraph (A) of section 1902(a)(4), the
			 Director for Domestic Nuclear Detection shall provide support for
			 planning, organization, equipment, training, exercises, and operational
			 assessments to Federal, State, local, territorial, and tribal entities to
			 assist in implementing radiological and nuclear detection capabilities in
			 the event of a radiological or nuclear act of terror or other attack. Such
			 capabilities shall be integrated into the enhanced global nuclear
			 detection architecture referred to in such section 1902(a)(4), and shall
			 inform and be guided by architecture studies, technology needs, and
			 research activities of the Office.
					1909.Securing the Cities program
						(a)EstablishmentThe Director for Domestic Nuclear Detection shall establish the Securing the Cities (STC) program to enhance, through Federal, State, local, tribal, and private entities, the ability of
			 the United States to detect and prevent a radiological or nuclear act of
			 terror or other attack in high-risk urban areas.
						(b)Designation of jurisdictionsIn designating jurisdiction under subsection (a), the Director for Domestic Nuclear Detection shall
			 consider jurisdictions designated by the Secretary as high-risk urban
			 areas under section 2003, and other cities and regions as appropriate, for
			 the selection of new STC locations.
						(c)Congressional notificationThe Director for Domestic Nuclear Detection shall notify the Committee on Homeland Security and the
			 Committee on Appropriations of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on Appropriations of the Senate not later than 30 days after any additions
			 or changes to the jurisdictions participating in the STC program under
			 this section.
						(d)GAO reportNot later than one year after the date of the enactment of this section, the Comptroller General of
			 the United States shall submit to the congressional committees specified
			 in subsection (c) an assessment, including an evaluation of the
			 effectiveness, of the STC program.
						1910.Procurement reformIn the event of an acquisition of a new system for a component of the Department of Homeland
			 Security or any other Department-related or -associated end-user, the head
			 of such component shall complete and sign a Mission Need Statement and
			 Operational Requirements Document, in accordance with relevant Department
			 Acquisition Management Directives.
					1911.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $291,000,000 for each of fiscal
			 years 2015 and 2016..
			(b)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking
			 the item relating to section 1907 and inserting the following new items:
				
					
						Sec. 1907. Joint biennial interagency review of global nuclear detection architecture.
						Sec. 1908. Domestic implementation of the global nuclear detection architecture.
						Sec. 1909. Securing the Cities program.
						Sec. 1910. Procurement reform.
						Sec. 1911. Authorization of appropriations..
			(c)Effective dateThis Act shall take effect on the date that is 30 days after the date of the enactment of this Act.
			3.Reporting requirementsThe Homeland Security Act of 2002 is amended—
			(1)in section 1906 (6 U.S.C. 596), in the matter preceding paragraph (1), by striking paragraphs (6) and (7) of; and
			(2)in section 1907 (6 U.S.C. 596a)—
				(A)in the section heading, by striking annual and inserting biennial;
				(B)in subsection (a)—
					(i)in the heading, by striking Annual and inserting Biennial;
					(ii)in paragraph (1)—
						(I)in the matter preceding subparagraph (A), by striking each year and inserting every two years; and
						(II)in subparagraph (C)—
							(aa)in clauses (i) and (iii), by striking previous year and inserting previous two years each place it appears; and
							(bb)in clause (ii), by striking Annual and inserting Biennial; and
							(iii)in paragraph (2), by striking each year and inserting every two years; and
					(C)in subsection (b)—
					(i)in the heading, by striking Annual and inserting Biennial;
					(ii)in paragraph (1), in the matter preceding subparagraph (A), by inserting odd-numbered before year; and
					(iii)in paragraph (2), by striking annual and inserting biennial; and
					
	Passed the House of Representatives December 1, 2014.Karen L. Haas,Clerk